LEWIS, J.
This action was commenced for the purpose of recovering the expense connected with the quarantine and care of the Cherry family, and, the trial court having sustained a demurrer to the complaint, an appeal was taken from such order.
The facts are stated in the opinion in the case of Town of Louriston v. Board of Co. Commrs. of Swift Co., supra, page 91, and the decision in that case necessarily determined the decision in this, and, for the reasons set forth in that opinion, respondent county is liable.
Order reversed.